ARTHUR USHERSON,

¥.

BANDSHELL ARTIST MANAGEMENT

Case 1:19-cv-06368-JMF Document 16 Filed 11/06/19 Page 1 of 40

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Plaintiff,
Docket No. 1:19-cv-6368 (JMF)

 

Defendant.

 

DECLARATION OF BRAD R. NEWBERG IN SUPPORT OF DEFENDANT’S MOTION

I,

1.

FOR SANCTIONS

Brad R. Newberg, declare:
I am an attorney licensed to practice in the United States District Court for the Southern
District of New Yortk.
I am a partner in the Intellectual Property department of McGuireWoods LLP, which
represents Defendant Bandshell Artist Management (“Defendant” or “Bandshell”). I
head the McGuire Woods copyright and trademark litigation practice and have 20 years
of experience in those fields. I am handling this case pro bono.
I make this declaration in support of Defendant’s Motion for Sanctions,
Bandshell was served on September 5, 2019.
The proof of service was filed by Plaintiff on September 21, 2019.
On September 19, 2019, I emailed Mr, Liebowitz given that the Court Ordered that the
Plaintiff provide Defendant with copies of records sufficient to show royalties paid the
last three times the photograph at issue was licensed and the number of times the work

had been licensed in the past three years.

 

 
Case 1:19-cv-06368-JMF Document 16 Filed 11/06/19 Page 2 of 40

7.

10,

Ll,

12,

Having received no response, I followed up with Mr. Liebowitz on September 20. He
responded to inform me that he had not found any prior licensing for this photograph.
A true and correct copy of this email exchange is attached as Exhibit 1.

Plaintiff did not contact Defendant regarding the case management plan or mediation
required by the Court until I sent an email on October 3, 2019 to remind him of the
case management plan due that day. A true and correct copy of this email chain is
attached as Exhibit 2,

As shown in Exhibit 2, Mr. Liebowitz did not respond at all to the case management
plan request at first, but noted the mediation requirement and asked if we could
schedule the mediation to occur two business days later.

As shown in Exhibit 2, I stated that I could get to New York that day for the in-person
mediation, and wanted to make sure that Mr. Usherson could make it there (from
Georgia) at that time. I also noted that the Court ordered that the mediator be someone
with expertise in copyright law and the mediation office might not be able to
accomplish all of this in a day or two. |

As shown in Exhibit 2, Mr. Liebowitz stated that he was “going to reach out to a
mediator I know to see if he is available early next week.”

At this point, I started becoming uncomfortable. As shown in Exhibit 2, I responded
that despite his desire “to have this done by Monday, I do want to make sure we handle
this in the ways required by the Court and the Court’s mediation rules.” J again noted
the need for a mediator with copyright expertise, the need to handle the mediation

through the Court’s mediation program, and the need for the parties’ attendance.

 
Case 1:19-cv-06368-JMF Document 16 Filed 11/06/19 Page 3 of 40

13,

14,

15.

16.

As shown in Exhibit 2, Mr. Liebowitz responded that the mediator he suggested,
GE “is 2 copyright lawyer who is part of the mediation program.” Mr.
Liebowitz also suggested that the mediation be done over the phone with just the
lawyers,

As shown in Exhibit 2, I responded: “I’m very uncomfortable with some of your
suggestions regarding the mediation.” I raised concerns that an Internet search showed
the person he suggested to mediate was a bankruptcy lawyer, not a copyright lawyer, I
also stated: “the Court’s rules are clear that all parties must attend mediations without
exception, and even suggests that the mediation is pointless without the parties. Our
clients cannot simply give us authority.”

As shown in Exhibit 2, in an effort to move forward, I noted that if [J was
indeed a copyright lawyer and part of the mediation program and if the mediation
program’s mediator believed that a telephonic mediation “would comply with the
Court’s mediation rules,” then my client and I could be available for such a mediation,
I made clear: “I am not willing to have a mediation, however, without the full
participation of the parties.”

After hearing from [J that he had some experience mediating copyright
cases, as shown in Exhibit 2, I reiterated that a phone mediation could only be done if
in compliance with the rules, and the attorneys and clients fully participated. | again
stated: “I do not believe there is any reading of the rules that would say our clients do
not have to participate.” I finished my email by again reminding Mr. Liebowitz of the

case management plan that was due.
Case 1:19-cv-06368-JMF Document 16 Filed 11/06/19 Page 4 of 40

17,

18.

19,

20.

21.

Mr. Liebowitz then (on October 4) contacted the Mediation Office to request that a
telephonic mediation be added to the docket. A true and correct copy of this email
chain is attached within Exhibits 3 & 4.

As shown in Exhibits 3 & 4, the Mediation Office immediately responded by rejecting
his request, stating: “The outreach to [J directly, and the request to convene
telephonically, are not in accordance with the procedures that govern this program.”
The Mediation Office stated that it was reaching out to chambers, that the telephonic
mediation should not go forward, and that any future mediation should be done
“through our normal process,”

As shown in Exhibit 3, the Mediation Office told the parties that the original Order
regarding mediation stood and if it could not be complied with, a party could “seek
appropriate relief directly from the Judge.”

In an effort to seek relief from this Court, Mr. Liebowitz drafted a letter, and sent it to
me, saying that he was going to file it that same day (October 4). A true and correct
copy of the relevant portion of this email chain and his draf# letter is attached as Exhibit
5.

I was upset to see that the letter he drafted was factually false in many respects and |
made him aware of it. For instance, as shown in Exhibit 5, the draft stated that
“Defendant has just recently engaged counsel of September 25, 2019.” That was false.
The draft stated that the “parties have been trying to find a mediator.” That was false.
The draft stated that he wanted to do the mediation “via telephone to avoid the cost of
Defendant’s counsel to come up from Virginia.” That was false as I never made such

a request and, in fact, stated that the mediation should be done in person.

4

 
Case 1:19-cv-06368-JMF Document 16 Filed 11/06/19 Page 5 of 40

22.

23,

24.

25.

26,

al.

28,

As Exhibit 5 shows, I made Mr. Liebowitz aware of my displeasure and told him of the
misstatements of fact that needed to be changed, He responded that he would “fix and
file,” which he did.

On October 7, the Court issued an Order, stating it was “to put it mildly, somewhat
perturbed” by Plaintiffs request. The Court criticized Mr, Liebowitz for not following
the Court’s prior Order. The Court adjourned the initial pretrial conference to
November 14 and Ordered that the parties conduct an in-person mediation by October
31,

As shown in Exhibit 4, the Mediation Office wrote the parties that same day, noting
the Court’s Order and stating that the parties must conduct “an in person session in
accordance with the Judge’s direction.”

This Court gave the parties significant time to make sure they could conduct an in-
person mediation with the partics and lead lawyers present, and conducted through the
Mediation Office in accordance with the mediation procedures of this Court adopted
by the Local Rules.

Both the Court and the Mediation Office stated in no uncertain terms that the mediation
needed to be in person.

Furthermore, the Court’s Local Rules adopt the Mediation Procedures of the Southern
District of New York, which not only discuss the importance of in person mediations,
but state that the actual parties and their lead attorneys must be present at the in
person mediation.

I provided Mr. Liebowitz with several dates on which I and my client could be available

in person in New York for mediation and asked him to pick a date where both he and

 
Case 1:19-cv-06368-JMF Document 16 Filed 11/06/19 Page 6 of 40

29.

30.

31.

32,

33.

34,

35.

36.

his client would also be available, A true and correct copy of this email chain is attached
as Exhibit 6.

As shown in Exhibit 6, Mr. Liebowitz did not raise any issues of availability, and
responded within five minutes, picking the last possible date, October 31.

The parties scheduled the mediation for October 31 at noon at the Mediation Offices at
40 Foley Square. [J informed the parties that they should send him the
required mediation statements by October 29,

I received an email from [J on October 23, 2019 seeking a call on October
24, 2019 is. 4 true and correct copy of this
email chain is attached as Exhibit 7.

I had a call with J on October 24, and it was agreed that
EEE i0-person mediation would move forward.

Defendant then sent its detailed Confidential Mediation Statement to the mediator.

On October 30, 2019, I received an email from [J with a potential offer from
Plaintiff. The offer was unacceptable to my client,

However, in a good-faith effort to reach a resolution in the case, | drafted a full
proposed agreement, and sent it to J stating that Plaintiff could accept and
sign the agreement or “we will see Mr. Liebowitz and Mr. Usherson tomorrow and we
can continue discussing the possibility of settlement at the mediation. ...” I believe
this email was forwarded to Mr. Liebowitz as [J bad sent on other emails
and Mr, Liebowitz eventually responded to the draft proposal.

Later that evening on October 30, sent me an email stating he had talked

to Mr. Liebowitz, who relayed that he “has been tied up. He will review [the draft I

 
Case 1:19-cv-06368-JMF Document 16 Filed 11/06/19 Page 7 of 40

sent| tonight and get back to us in the morning. Hopefully we can settle this before need
to go to in person mediation” (emphasis added), I reiterated that I would be headed to
the train station well before 6:00 AM the next day and noted my assumption that “Mr.
Usherson either flew to NY tonight or is likewise on a very early plane.”
responded “I understand.” A true and correct copy of this email chain is attached as
Exhibit 8, redacted to eliminate settlement discussions,

37, On October 31 at 4:74 am, | received an email from Mr, Liebowitz stating “Attached
please find revisions to the agreement which can be discussed at mediation.” A true
and correct copy of this email (without attachment) is attached as Exhibit 9.

38. At this point, neither I nor my client had received any word that Mr, Liebowitz or his
client would not attend the in-person mediation~-or that their lack of attendance was
even contemplated. I had made numerous references at this point to Mr. Liebowitz and
to the mediator about the parties and Mr. Liebowitz and [ meeting in person in New
York.

39. As shown in Exhibit 9, Mr. Liebowitz’s 4:14 am email courtesy copied a “James H.
Freeman” but did not mention anything about Mr. Freeman attending the mediation,
and I did not think twice about it.

40. Mr, Freeman had not made an appearance in this case and, to the best of my knowledge,
Mr, Freeman had not been on any prior emails or calls in this case.

41. The revisions to the draft settlement agreement were unacceptable, and odd in that at
least one did not seem to have any application to this matter.

42, Mr, Liebowitz never communicated that he would not or might not be at the mediation.
Case 1:19-cv-06368-JMF Document 16 Filed 11/06/19 Page 8 of 40

43.

44,

45,

46,

47,

48.

49,

50.

31.

Mr. Liebowitz never communicated that his client would not or might not be at the
mediation,

I woke up at 5:00 am on the morning of October 31 (at which point I saw Mr.
Liebowitz’s 4:14 am email), and then I headed to the train station.

| made sure to attend this mediation in person. I did not let the fact that I was, for
instance, missing one daughter’s playoff volleyball match, or had to arrange alternative
Halloween plans for another, affect my ability to be at the mediation,

On October 31, I arrived in New York, met with my client to prepare for the mediation,
and entered the mediation room with my client at 11:45 am for the noon mediation.

At this point, | was told for the first time by J that he had gotten word that
Mr, Liebowitz would not be attending the mediation, and that Mr. Liebowitz’s associate
would be attending instead, and he did not know whether, but doubted Mr. Usherson
would be attending,

Mr. Freeman, an associate of Mr. Liebowitz, arrived with Mr, Liebowitz’s sister to let
us know that Mr. Usherson would not be attending either.

Mr, Freeman seemed to have little to no knowledge of the details of this case and has
not made an appearance in the case. I do not know if Mr. Liebowitz’s sister is an
attorney or what her role is in this case, if any.

Mr. Freeman seemed surprised that I was upset that Mr. Usherson and Mr. Liebowitz
were not attending the mediation.

Given that neither Mr. Usherson nor Mr. Liebowitz were there, the mediation could not

move forward.
Case 1:19-cv-06368-JMF Document 16 Filed 11/06/19 Page 9 of 40

56. My client and I left the mediation room, and I traveled home to Virginia by train,

57, While on the train, 1 attempted to look up Mr, Liebowitz’s website.

58. One of the first search results was the Twitter page for Liebowitz Law Firm, PLLC, |
was shocked to discover a post from Mr. Liebowitz that morning, thanking those who
attended an event he hosted in Los Angeles the prior night. A true and correct copy of
a screenshot of the posting from the Liebowitz Law Firm, PLLC’s Twitter feed is
attached as Exhibit 10.

59, Based on the posting, it seems highly unlikely that the Los Angeles event was an
impromptu event, but rather something that had been planned even before Mr.
Liebowitz scheduled the October 31 in-person mediation for him and his client.

60. On November 1, 2019, I sent Mr. Liebowitz an email requesting reimbursement of
Defendant’s costs and ten hours of my legal fees, as well as dismissal of this case due
to his violation of Court Orders. A true and correct copy of this email chain is attached

as Exhibit 11.

9

 
Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 10 of 40

61,

62,

63.

64,

65,

As shown in Exhibit 11, 1 offered to have a meet and confer on this motion via
telephone although it did not appear required by this Court’s rules, We had such a call
on November 4, 2019. The call did not result in resolution of this motion.

I spent more than ten hours on the Mediation Statement, preparation for mediation,
travel to New York, and attendance at the planned in-person mediation. My associate,
Michael Shafer, worked on the Mediation Statement as well, However, I limited my
request to ten hours of my time and none of Mr. Shafer’s.

Although this case is being handled pro bono, my standard 2018 rate as charged by
McGuireWoods LLP is $855 per hour. This rate is consistent with the rates
McGuire Woods charges for attorneys of my experience.

The receipts for Defendant’s costs for the New York trip came to $428.75. True and
correct copies of these receipts are attached as Exhibit 12.

I declare under penalty of perjury that the foregoing is true and correct to the best of

my knowledge and belief.

Dated: November 6, 2019

EA #. PEE,

Brad R. Newberg (#BN120%)

10
Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 11 of 40

CERTIFICATE OF SERVICE
T hereby certify that I electronically filed the foregoing Declaration of Brad R. Newberg
with the Clerk of the Court using the CM/ECF system on this 6" day of November, 2019, which
constitutes service on Plaintiff, a registered user of the CM/ECF system pursuant to Fed, R. Civ.
P, 5(b)(2)(E).
Dated: November 6, 2019

/s/ Brad R. Newberg
Brad R. Newberg (#BN1203)

McGuireWoods LLP

1750 Tysons Blvd.

Tysons Corner, VA 22102

T: 703-712-5061

F: 703-712-5050
bnewberg@mcguirewoods.com

Attorney for Defendant Bandshell Artist Management

11

 
 

Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 12 of 40

Newberg, Brad R.

From: Richard Liebowitz <RL@liebowitzlawfirm.com>

Sent: Friday, September 20, 2019 4:55 PM

To: Newberg, Brad R.

Subject: Re: Usherson v. Bandshell Artist Management 19-cv-6368-JMF
Hi Brad,

Checking with process server. I am not sure if they were official severed. If not, can you do a waiver of service?
My client is still looking but as of now doesn’t look like any licensing for this photo. Are you around for a
phone call on Monday at 3pm to see if we can get resolved? Thanks.

On Fri, Sep 20, 2019 at 4:49 PM Newberg, Brad R. <BNewberg@mcguirewoods.com> wrote:

Following up on this. Thank you.

Brad R. Newberg
_ McGuireWoods LLP
_ T; +1 703 712 5061 | M: +1 703 772 6787

From: Newberg, Brad R.

Sent: Thursday, September 19, 2019 12:04 PM

To: 'RL@Liebowitzlawfirm.com' <RL@Liebowitzlawfirm.com>
Subject: Usherson v. Bandshell Artist Management 19-cv-6368-JMF

Richard,

I’m going to be representing Bandshell in this case. I just left you a voicemail, but can you let me know when
_ you might be available today or tomorrow to discuss the case?

| Also, a couple of quick things:

| 1) Can you let me know the exact date that Bandshell was served? My client is not positive whether it was
| September 4, 5, or 6,

! 2) Idon’t think these have been sent to my client yet, but can you please send to me the records sufficient to
_ show the royalty paid the last three times the photograph at issue was licensed, and sufficient to show the
- number of times the work was licensed in the last five years?
 

Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 13 of 40

Thank you.

Brad R. Newberg
Partner
McGuireWoods LLP

1750 Tysons Boulevard
Suite 1800

Tysons, VA 22102-4215

T: +1703 712 5061

M: +1 703 772 6787

F: +1 703 712 5187
bnewberg@mecguirewoods.com

Bio | VCard | www.mcguirewoods.com

McGUIREWOODS

 

This e-mail from McGuireWoods may contain confidential or privileged information. If you are not the intended recipient, please
advise by return e-mail and delete immediately without reading or forwarding to others.

Best,

Richard Liebowitz, Esq.
Liebowitz Law Firm, PLLC
516-233-1660
RL@LiebowitzLawFirm.com
www.LiebowitzLawFirm.com

SR SRG SRS OR A fe Rs oA He RF RHR SC RH ESO RS ee OA HO a oe a OR OK

This message is intended only for the designated recipient(s), It may contain confidential or proprietary
information and may be subject to the attorney-client privilege or other confidentiality protections. If you are
not a designated recipient, you may not review, copy or distribute this message. If you receive this in error,

please notify the sender by reply e-mail and delete this message. Thank you.
2 ea oA fe ie ois HR es Be os of oR fe fs eG aA oR oe oR fe ofc 2s HR oft of oe fe oR ee ois oe Re RHR fe Re a fe oe ai OR OR OR

 

 
Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 14 of 40

Newberg, Brad R,

From: Richard Liebowitz <RL@liebowitzlawfirm.com>

Sent: Thursday, October 03, 2019 12:02 PM

To; Newberg, Brad R.

Ce: Shafer, Michael A.

Subject: Re: Case Management Plan in Usherson v, Bandshell Artist Management

Thank you, Will find out {J availability on Tuesday morning. Will have any revisions to the plan and joint
letter by 6pm today.

On Thu, Oct 3, 2019 at 11:55 AM Newberg, Brad R. <BNewberg@mcguirewoods.com> wrote:

Based on (G representation that he is familiar with copyright law (and as stated below, your statement
that he will be doing this as part of the SDNY mediation program (so without compensation)), we can go ahead with
him as the mediator, If he believes your suggestion of a telephone mediation is appropriate under the rules, and you
and your client and he are available, my client and | can be available by phone Tuesday morning, October 8. As
previously stated, | do not believe there is any reading of the rules that would say our clients do not have to
participate,

Please do let me know as well regarding my inquiries related to the joint letter and case management plan, Thanks.

Brad R. Newberg
McGuireWoods LLP
T: +1 703 712 5061 | M: +1 703 772 6787

From: Newberg, Brad R.

Sent; Thursday, October 03, 2019 11:10 AM

To: 'Richard Liebowitz' <RL@liebowitzlawfirm.com>

Ce: Shafer, Michael A. <MShafer@mcguirewoods.com>

Subject: RE: Case Management Plan in Usherson v. Bandshell Artist Management

Richard,

I’m very uncomfortable with some of your suggestions regarding the mediation. | will take you at your word that the
attorney you just recommended, {EEEE, is part of the SDNY mediation program—and therefore would also be
conducting the mediation without compensation. However, a quick search on J suggests that his career has
been as a bankruptcy and antitrust litigator, not that he is a “copyright lawyer” as your email states, and the Court’s
Order is clear that it wants a mediator with copyright expertise. If there is information on J of which | am
not aware, please let me know.

1
 

 

Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 15 of 40

Also, the Court’s rules are clear that all parties must attend mediations without exception, and even suggests that the
mediation is pointless without the parties. Our clients cannot simply give us authority. The rules also say that
everyone must be there in person, although if a party has a particular hardship, they may apply to attend
telephonically. | would be willing to consider an agreement to conduct the mediation over the phone, but it is unclear
how that would work given the need for joint and solo sessions with the mediator.

My concern is simply making sure this is done correctly.

If SE is indeed a “copyright lawyer,” (and part of the SDNY program doing this without compensation), and he
believes that the mediation should occur over the phone and that doing such would comply with the Court’s mediation
rules, then we could be available by phone and | would suggest Tuesday morning (if by phone). | am not willing to have
a mediation, however, without the full participation of the actual parties.

Meanwhile, we do need to get the joint letter and case management plan on file today. Please send me a draft that |
can review/request changes to, and add Defendant’s portions.

Brad R. Newberg
McGuireWoods LLP
T: +1 703 712 5061 | M: +1 703 772 6787

From: Richard Liebowitz <RL@liebowitzlawfirm.com>
Sent: Thursday, October 03, 2019 10:28 AM

To: Newberg, Brad R. <BNewberg@mcguirewoods.com>

Ce: Shafer, Michael A. <MShafer@mcguirewoods.com>
Subject: Re: Case Management Plan in Usherson v. Bandshell Artist Management

Hi Brad,

Yes, f is a copyright lawyer who is part of the meditation program. We can do via phone if all the parties
agree. I think because of the time sensitiveness we do over the phone. If you have authority from your client
just the lawyers can be on the phone.

On Thu, Oct 3, 2019 at 10:22 AM Newberg, Brad R. <BNewberg@mcguirewoods.com> wrote:

| Please do keep me posted. A few things though:
 

 

 

 

Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 16 of 40

1) Despite the desire to have this done Monday, | do want to make sure we handle this in the ways required by the
Court and the Court’s mediation rules.

2) Obviously we will want any mediator to be part of the Court program as well as have the copyright expertise
ordered by the Court. As we are handling this case pro bono, we are not willing to pay for an outside mediator.

3) I still have to check with my client obviously as this is very late notice and | have no idea if he is available Monday
afternoon.

4) 3:30pm is the earliest | can do Monday due to another Court ordered settlement conference.

5) As Tuesday-Wednesday is Yom Kippur, those days would be out.

Can you also let me know your availability on the case management conference/joint letter?

Brad R, Newberg
McGuireWoods LLP
T: +1 703 712 5061 | M: +1 703 772 6787

From: Richard Liebowitz <RL@liebowitzlawfirm.com>

Sent: Thursday, October 03, 2019 10:07 AM

To: Newberg, Brad R. <BNewberg@mcguirewoods.com>

Ce: Shafer, Michael A. <MShafer@mcguirewoods.com>

Subject: Re: Case Management Plan in Usherson v, Bandshell Artist Management

Thanks. I am going to reach out to a mediator I know to see if he is available early next week. Will keep you
posted. Thank you.

On Thu, Oct 3, 2019 at 10:04 AM Newberg, Brad R. <BNewberg@mcguirewoods.com> wrote:

Thanks. My email was directed to the joint letter and case management plan due today. But as to the mediation, my
understanding was that the mediation was to occur by a week ago (although there is also an entry in PACER that the
mediation deadlines were terminated).

| actually will be in New York on Monday for a settlement meeting that will end around 3:00 pm. | could be at the
courthouse (or could host at McGuireWoods’ NY office) at 3:30 pm, but a) | would have to check with my client that
he is available on such short notice (is Mr. Usherson also available then?), and b) the Court has ordered that the
mediator be someone with expertise in copyright. I’m not sure the mediation office will be able to get someone like
that with one business day’s notice. Let me know if they can and I will check with my client.
 

 

 

 

Case 1:19-cv-06368-JMF Document 16 Filed 11/06/19 Page 17 of 40

Brad R. Newberg
McGuireWoods LLP
T: +1 703 712 5061 | M: +1 703 772 6787

From: Richard Liebowitz <RL@liebowitzlawfirm.com>
Sent: Thursday, October 03, 2019 9:46 AM

To: Newberg, Brad R. <BNewberg@mcguirewoods.com>
Ce: Shafer, Michael A. <MShafer@mcguirewoods.com>
Subject: Re: Case Management Plan in Usherson v. Bandshell Artist Management

Hi Brad,

I will contact the mediation office. We need to have a mediation before next week. Are you available on
Monday to have the mediation? Thank you.

On Thu, Oct 3, 2019 at 8:59 AM Newberg, Brad R. <BNewberg@mcguirewoods.com> wrote:

 

Hi Richard. This is due today. I am available to discuss just about any time today, And if you have a draft
that you’d like us to consider and add our defenses and other information to in advance of the call, we
would be happy to do that.

Brad R. Newberg
Partner
McGuireWoods LLP

1750 Tysons Boulevard
Suite 1800

Tysons, VA 22102-4215

T: +1703 712 5061

M: +1 703 772 6787

F; +1703 712 5187
bnewberg@mceguirewoods.com

Bio | VCard | www.mcguirewoods.com

 

 

 

 

 

 

This e-mail from McGuireWoods may contain confidential or privileged information. If you are not the intended recipient, please
advise by return e-mail and delete immediately without reading or forwarding to others,
 

 

 

 

 

 

 

Case 1:19-cv-06368-JMF Document 16 Filed 11/06/19 Page 18 of 40

Best,

Richard Liebowitz, Esq.
Liebowitz Law Firm, PLLC
t.516-233-1660
RL@LiebowitzLawFirm.com

www.LiebowitzLawFirm.com

2 SRE Ro oR a oA ae 2 9 a 9K OR aC of 9K ie 9K of oR oe 9K ie of ok os oh oR oi oe 9K ok oR oR 9K oi oR ok oe 9K oO oo oR 9K KOK 9K ok OK OR OR ROK

This message is intended only for the designated recipient(s). It may contain confidential or proprietary
information and may be subject to the attorney-client privilege or other confidentiality protections. If you are
not a designated recipient, you may not review, copy or distribute this message. If you receive this in error,
please notify the sender by reply e-mail and delete this message. Thank you.

ROR Rafe i ee oR ee oft oe oe it oe Eo ig feo oe of 9 Re oft oft of oo ot oe i oe oe oe ok oo ok oof 9K i OR ok ok oR Co

Best,

Richard Liebowitz, Esq.
Liebowitz Law Firm, PLLC
t.516-233-1660
RL@LiebowitzLawFirm.com

www.LiebowitzLawFirm.com

2 A A oR SAS a RR RR RR oR oR ERR RR RO Ro OR KR RRR RR RR

This message is intended only for the designated recipient(s). It may contain confidential or proprietary
information and may be subject to the attorney-client privilege or other confidentiality protections. If you are
not a designated recipient, you may not review, copy or distribute this message. If you receive this in error,
please notify the sender by reply e-mail and delete this message, Thank you.

5
 

Case 1:19-cv-06368-JMF Document 16 Filed 11/06/19 Page 19 of 40

i} 2 HE RE AR OR OR A eS 2 OR 2K 9 oR Ooi a oR 2K OE oe ok 9 2K 9 OK ok ok ok OK OK OK Ko OB OK Kok OK ok ok OB OK OK OK

Best,

Richard Liebowitz, Esq.
Liebowitz Law Firm, PLLC

t.516-233-1660

RL@LiebowitzLawFirm.com

www.LiebowitzLawFirm.com

2A AR AR A A ASRS A Ro Ra Ss of oe aR oR os of Re Ro age oe Re fs oe fe of ae eos os ae oe oe ae oS of ose he oe os as fe ae eft os

This message is intended only for the designated recipient(s). It may contain confidential or proprietary
information and may be subject to the attorney-client privilege or other confidentiality protections. If you are
not a designated recipient, you may not review, copy or distribute this message. If you receive this in error,
please notify the sender by reply e-mail and delete this message, Thank you.

BGI RGR RR IO RR GRR AR ROR RR RR RK

Best,

Richard Liebowitz, Esq.
Liebowitz Law Firm, PLLC
t,516-233-1660
RL@LiebowitzLawFirm.com
www.LiebowitzLawFirm.com

3 fe of 9 ie of fe 2 9K fe oh of ie 2 2 oe of os oe Ae oA ok oR 9 oe fe 9 ig of oe 2 CR OE 2 9 Ek oe 9 ig 2 CR 2 9 i 2 9 2K OK OE OK

This message is intended only for the designated recipient(s). It may contain confidential or proprietary
information and may be subject to the attorney-client privilege or other confidentiality protections. If you are
not a designated recipient, you may not review, copy or distribute this message. If you receive this in error,

please notify the sender by reply e-mail and delete this message. Thank you.
2 A oR oR oR of oh A 9 oh of oR as so a hs ahs oh oh of of os 2s af 2 2h a eg A AS os ose eo fe oft fe fs a Re oe oso oo oe oo OK
Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 20 of 40

Newberg, Brad R.

From: Se © behalf of MediationOffice@nysd.uscourts.gov

Sent: Friday, October 04, 2019 3:28 PM

To: RL@LiebowitzLawFirm.com

Ce: Newberg, Brad R.

Subject: Re: Usherson v, Bandshell Artist Management 19-cv-6368

Counsel, We have heard back from chambers with direction that you should either comply with the exiting order (to
hold mediation at least two weeks prior to the Oct 10 IPTC) or seek appropriate relief directly from the judge.

Mediation Office

United States District Court

Southern District of New York

40 Foley Square, Suite 120

New York, New York 10007

(212) 805-0643

Email: mediationoffice@nysd.uscourts.gov www.nysd.uscourts.gov/mediation

From: Mediation Office NYSD/NYSD/02/USCOURTS

To: RL@LiebowitzLawFirm.com, bnewberg@mcguirewoods.com
cc TT

Date: 10/04/2019 01:43 PM

Subject:Re: Usherson v, Bandshell Artist Management 19-cv-6368

sent by:

Dear Mr. Liebowitz, We are waiting to hear back from chambers. ( confirmed his willingness to work with
counsel in this matter. We learned through our conversation with him, however, that he had been asked to conduct a
telephonic session. The outreach to directly, and the request to convene telephonically, are not in
accordance with the procedures that govern this program so we reached out to chambers for guidance and are awaiting
direction from the judge. | am copying all counsel and [J to confirm that there will not be a session next
Tuesday. If the judge decides that mediation should go forward in the future, (MM has indicated his willingness
to work on this matter through our normal process.

Mediation Office

United States District Court

Southern District of New York

40 Foley Square, Suite 120

New York, New York 10007

(212) 805-0643

Email: mediationoffice@nysd.uscourts.gov www.nysd.uscourts.gov/mediation

From: Richard Liebowitz <RL@liebowitzlawfirm.com>
To: mediation_intern@nysd.uscourts.gov
Ce: SDNY Mediation Office <MediationOffice@nysd.uscourts.gov>

1
Case 1:19-cv-06368-JMF Document 16 Filed 11/06/19 Page 21 of 40

Date: 10/04/2019 12:57 PM
Subject:Usherson v. Bandshell Artist Management 19-cv-6368

‘a,

Just confirming you reached out to J regarding our scheduled mediation for this Tuesday, October 8, 2019
at 11:30am? Can you please add this to the docket today so the Judge knows we are having the mediation then?

Thank you.
Best,

Richard Liebowitz, Esq.

Liebowitz Law Firm, PLLC

t.516-233-1660

RL@LiebowitzLawFirm.com
https://protect2.fireeye.com/url?k=d1659f25-8def25f1-d165ad71-8687eb7ec816-
94b82f4bd75f22cf&q=1&u=http%3A%2F%2 Fwww.liebowitzlawfirm,com%2F

HA RH oA OR A RR ie OR RR oR ROK oR ORK

This message Is intended only for the designated recipient(s). It may contain confidential or proprietary information and
may be subject to the attorney-client privilege or other confidentiality protections. If you are not a designated recipient,
you may not review, copy or distribute this message. If you receive this in error, please notify the sender by reply e-mail
and delete this message. Thank you.

FR ee ee 2 oR A 0 ok kK oe ko ak ook oR oo oo RR RB Ok ok KK
Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 22 of 40

Newberg, Brad R.

From: Se 00 behalf of MediationOffice@nysd.uscourts.gov

Sent: Monday, October 07, 2019 3:24 PM
To: RL@LiebowitzLawFirm.com; Newberg, Brad R.;
Subject: Re: Usherson v. Bandshell Artist Management 19-cv-6368

Counsel, Judge Furman has extended the time to mediate to October 31, We will assign JM as the mediator
and will send out that notice shortly. Please promptly contact [J to arrange for an in person session in
accordance with the Judge's direction.

Mediation Office

United States District Court

Southern District of New York

40 Foley Square, Suite 120

New York, New York 10007

(212) 805-0643

Email: mediationoffice@nysd.uscourts.gov www.nysd.uscourts.gov/mediation

From: Mediation Office NYSD/NYSD/02/USCOURTS

To: RL@LiebowitzLawFirm.com, bnewberg@mcguirewoods.com
Ce:

Date: 10/04/2019 01:43 PM

Subject:Re: Usherson v. Bandshell Artist Management 19-cv-6368

sent by:

Dear Mr. Liebowirz, We are waiting to hear back from chambers. (EE confirmed his willingness to work with
counsel in this matter. We learned through our conversation with him, however, that he had been asked to conduct a
telephonic session. The outreach to {J directly, and the request to convene telephonically, are not in
accordance with the procedures that govern this program so we reached out to chambers for guidance and are awaiting
direction from the judge. | am copying all counse! and {J to confirm that there will not be a session next
Tuesday, If the judge decides that mediation should go forward in the future, J has indicated his willingness
to work on this matter through our normal process.

Mediation Office

United States District Court

Southern District of New York

40 Foley Square, Suite 120

New York, New York 10007

(212) 805-0643

Email: mediationoffice@nysd,uscourts.gov www.nysd.uscourts.gov/mediation

From: Richard Liebowitz <RL@liebowitzlawfirm.com>
To: mediation_intern@nysd.uscourts.gov
Ce: SDNY Mediation Office <MediationOffice@nysd.uscourts.gov>

1
Case 1:19-cv-06368-JMF Document 16 Filed 11/06/19 Page 23 of 40

Date: 10/04/2019 12:57 PM
Subject:Usherson v, Bandshell Artist Management 19-cv-6368

‘i

Just confirming you reached out to J regarding our scheduled mediation for this Tuesday, October 8, 2019
at 11:30am? Can you please add this to the docket today so the Judge knows we are having the mediation then?

Thank you.
Best,

Richard Liebowitz, Esq.

Liebowitz Law Firm, PLLC

t.516-233-1660

RL@LiebowitzLawFirm.com
https://protect2.fireeye.com/url?k=9bf9330b-c768cf3f-9bf9015f-Occ47aab5846-
970f8aac7a9ec516&qg=1&u=http%3A%2F%2Fwww.liebowitzlawfirm.com%2F

3 i ae oe fe i fe oe oe CE fe of oc of 9 ie oe oie ok ko eC ke oie oe ok ok ee FE ok ok of i oo fe ot ok ok oo oe a ok

This message is intended only for the designated recipient(s). It may contain confidential or proprietary information and
may be subject to the attorney-client privilege or other confidentiality protections. If you are not a designated recipient,
you may not review, copy or distribute this message. If you receive this in error, please notify the sender by reply e-mail
and delete this message. Thank you.

RSCG SIGS OR IOI OR KK a i ak ik ak ak ak
Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 24 of 40

Newberg, Brad R.

From: Richard Liebowitz <RL@liebowitzlawfirm.com>

Sent: Friday, October 04, 2019 5:35 PM

To: Newberg, Brad R,

Cc: Shafer, Michael A.

Subject: Re: Case Management Plan in Usherson v, Bandshell Artist Management

Thank you. I will fix and file.

Best,

Richard Liebowitz, Esq.
Liebowitz Law Firm, PLLC
t.516-233-1660
RL@LiebowitzLawFirm.com
www.LiebowitzLawFirm.com

SEC IS GG IG ci GIO A AGI a a kia a A a CCA ok ak ok ok a ak ak AR a ak oi a ak ak ak aR ak ak ok ok

This message is intended only for the designated recipient(s). It may contain confidential or proprietary
information and may be subject to the attorney-client privilege or other confidentiality protections, If you are
not a designated recipient, you may not review, copy or distribute this message. If you receive this in error,

please notify the sender by reply e-mail and delete this message. Thank you.
OR A A fe Ae 6 ie os He 2 eg IE a eo ok fe oie i ai ok oko oi oe oie ok oie oi oo oR ao oi ok 9K io of oo oR ook ok ok ok OK ok

On Fri, Oct 4, 2019 at 4:16 PM Newberg, Brad R. <BNewberg@mcguirewoods.com> wrote:

While the tone of the letter and the request is ok, | do not believe that all of the history is factually correct. It currently
reads:

We represent Plaintiff, Arthur Usherson, in the above in-captioned case, Defendant has just recently engaged
counsel on September 25, 2019. The mediation office did not assign a mediator because for some reason the
mediation case track was terminated on July 29, 2019. The parties have been trying to find a mediator. On
October 3, 2019 we found a mediator that can do the mediation on October 8, 2019 via telephone to avoid the
cost of Defendant’s counsel to come up from Virginia. We respectfully request to either have the mediation
schedule for October 8, 2019 via telephone or to schedule the mediation for another time in October. In
addition, we respectfully request that the initial conference be adjourned until after the mediation.

However, my email to you stating that | represented Bandshell was on September 19. And it is not correct to say that
we have been trying to find a mediator or that the telephonic aspect was to avoid the cost of me coming up from
Virginia. | actually don’t have a problem coming to NY depending on the date. | would be ok with you stating the
following in your letter:
Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 25 of 40

We represent Plaintiff, Arthur Usherson, in the above in-captioned case. Defendant engaged counsel on
September 19, 2019, The mediation office did not assign a mediator because for some reason the mediation
case track was terminated on July 29, 2019. On October 3, 2019 I found a mediator that can do the mediation
on October 8, 2019 via telephone to accomplish it before the October 10 Court conference. We respectfully
request to either have the mediation scheduled for October 8, 2019 via telephone or to schedule the mediation
for another time in October. In addition, we respectfully request that the initial conference be adjourned until
after the mediation.

Brad R. Newberg
McGuireWoods LLP
T: +1 703 712 5061 | M: +1 703 772 6787

From: Richard Liebowitz <RL@liebowitzlawfirm.com>
Sent: Friday, October 04, 2019 4:07 PM

To: Newberg, Brad R. <BNewberg@mcguirewoods.com>
Ce: Shafer, Michael A. <MShafer@mcguirewoods.com>
Subject: Re: Case Management Plan in Usherson v. Bandshell Artist Management

Hi Brad,

I think we should file this letter with the Court today. Please let me know. Kindly call me at 646-740-3808.

Best,

Richard Liebowitz, Esq.
Liebowitz Law Firm, PLLC
t.516-233-1660
RL@LiebowitzLawFirm.com

www.LiebowitzLawFirm.com

 

 
Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 26 of 40

11 SUNRISE PLAZA, STE, 305

Liebowitz Law F Firm, PLLC VALLEY STREAM, NY T1680

 

"ATTORNEYS FOR THE PHOTOGRAPHIC ARTS WWW.LIEBOWITZLAWFIRM.COM

 

October 4, 2019

Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

Re:  Usherson v. Bandshell Artist Management (1:19-cv-6368-JMF)
Dear Judge Furman,

We represent Plaintiff, Arthur Usherson, in the above in-captioned case. Defendant has just
recently engaged counsel on September 25, 2019. The mediation office did not assign a mediator
because for some reason the mediation case track was terminated on July 29, 2019. The parties
have been trying to find a mediator. On October 3, 2019 we found a mediator that can do the
mediation on October 8, 2019 via telephone to avoid the cost of Defendant’s counsel to come up
from Virginia. We respectfully request to either have the mediation schedule for October 8, 2019
via telephone or to schedule the mediation for another time in October. In addition, we
respectfully request that the initial conference be adjourned until after the mediation.

The Court’s consideration is much appreciated.

Respectfully submitted,

/s/Richard Liebowitz
Richard P, Liebowitz

Counsel for Plaintiff Arthur Usherson

 

Liebowitz Law Firm, PLLC
Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 27 of 40

Newberg, Brad R.

From: Richard Liebowitz <RL@liebowitzlawfirm.com>

Sent: Monday, October 07, 2019 4:22 PM

To: Newberg, Brad R.

Cc;

Subject: Re: Usherson v, Bandshell Artist Management 19-cv-6368

Oct 31st at 12pm works. J does this work? Thanks.

On Mon, Oct 7, 2019 at 4:17 PM Newberg, Brad R. <BNewberg@mcguirewoods.com> wrote:
_ Please let me know if any of October 11, 16, 28 or 31 work for the both of you and Mr. Usherson. Thank you

| very much,
|

| Brad R. Newberg
_ McGuireWoods LLP

| On Oct 7, 2019, at 3:34 PM, Richard Liebowitz <RL@liebowitzlawfirm.com> wrote:
| Thanks,

On Mon, Oct 7, 2019 at 3:29 PM Newberg, Brad R. <BNewberg@mcguirewoods.com> wrote:
I will check with my client and get back to you by tomorrow with available dates. Thank you.

| Brad R. Newberg
McGuireWoods LLP

On Oct 7, 2019, at 3:25 PM, Richard Liebowitz <RL@liebowitzlawfirm.com> wrote:
Thank you. Brad and {when are you available?

On Mon, Oct 7, 2019 at 3:24 PM <MediationOffice@nysd.uscourts.gov>
wrote:
; Counsel, Judge Furman has extended the time to mediate to October 31. We
will assign EY as the mediator and will send out that notice
shortly, Please promptly contact to arrange for an in person
session in accordance with the Judge's direction,

 

 

Mediation Office

United States District Court

Southern District of New York

40 Foley Square, Suite 120

New York, New York 10007

(212) 805-0643

Email: mediationoffice@nysd.uscourts.gov
www.nysd,uscourts.gov/mediation

 

 

 
Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 28 of 40

[

 

 

 

 

| From: Mediation Office NYSD/NYSD/02/USCOURTS

To: RL@LiebowitzLawFirm.com, bnewberg@mcguirewoods.com
Ce:

Date: 10/04/2019 01:43 PM

Subject: Re: Usherson v. Bandshell Artist Management 19-cv-6368

Satya

Dear Mr. Liebowirz, We are waiting to hear back from chambers.
confirmed his willingness to work with counsel in this matter. We learned

| through our conversation with him, however, that he had been asked to

conduct a telephonic session. The outreach to {J directly, and the
request to convene telephonically, are not in accordance with the
procedures that govern this program so we reached out to chambers for
guidance and are awaiting direction from the judge. I am copying all
counsel and {J to confirm that there will not be a session next
Tuesday, If the judge decides that mediation should go forward in the

_ future, I has indicated his willingness to work on this matter

through our normal process.

Mediation Office

United States District Court

Southern District of New York

40 Foley Square, Suite 120

New York, New York 10007

(212) 805-0643

Email: mediationoffice@nysd.uscourts.gov
www.nysd.uscourts.gov/mediation

From: Richard Liebowitz <RL@liebowitzlawfirm.com>

To: mediation intern@nysd.uscourts.gov

Cc: SDNY Mediation Office <MediationOffice@nysd.uscourts.gov>
Date: 10/04/2019 12:57 PM

Subject: Usherson v. Bandshell Artist Management 19-cv-6368

Hi.

Just confirming you reached out to J regarding our scheduled
mediation for this Tuesday, October 8, 2019 at 11:30am? Can you please add
this to the docket today so the Judge knows we are having the mediation
then?

Thank you.

Best,
 

 

Case 1:19-cv-06368-JMF Document 16 Filed 11/06/19 Page 29 of 40

Richard Liebowitz, Esq.
Liebowitz Law Firm, PLLC
t.516-233-1660
RL@LiebowitzLawFirm.com
www.LiebowitzLawFirm.com

2 SR Rae RoR oR aR oR 2s 2 oe 2 HC oh RoR eH ie feo os oR so oR oR ok os io oko ok 9K ok of oR oR oR ok AR ok ok
2K OK

This message is intended only for the designated recipient(s). It may
contain confidential or proprietary information and may be subject to the
attorney-client privilege or other confidentiality protections, If you are
not a designated recipient, you may not review, copy or distribute this
message, If you receive this in error, please notify the sender by reply
e-mail and delete this message. Thank you,

RG A RR ORR Re a A eo oR of ee a oie fe oA A eo oc a oe Be a oi oe fe i oi oe oi oR ok eo ok oi oR RR RoR oR ok ok oR ok ok
aK

 

Best,

Richard Liebowitz, Esq.
Liebowitz Law Firm, PLLC
t.516-233-1660
RL@LiebowitzLawFirm.com
www.LiebowitzLawFirm.com

ER 8 a is ae oe He AR ee aR Rs as of of a oe a of eR eof oe oe of a ote os ae oft oie CO ie of ae oH oe eo oe
ek

This message is intended only for the designated recipient(s). It may contain
confidential or proprietary information and may be subject to the attorney-client
privilege or other confidentiality protections, If you are not a designated
recipient, you may not review, copy or distribute this message. If you receive
this in error, please notify the sender by reply e-mail and delete this message.
Thank you.

BRA RR SO RAC RG HR HC 8 OB HB AE Oe OR AR og RE OR 2B OO ORO ae OO
RA

 

 
 

Case 1:19-cv-06368-JMF Document 16 Filed 11/06/19 Page 30 of 40

This e-mail from McGuireWoods may contain confidential or privileged information. If you are not the intended
recipient, please advise by return e-mail and delete immediately without reading or forwarding to others.

Best,

Richard Liebowitz, Esq.
Liebowitz Law Firm, PLLC
t.516-233-1660
RL@LiebowitzLawFirm.com
www.LiebowitzLawFirm.com

2 A a oR OR oR ER Re os 2 oe oR eR eka eR oR a of oi oft ig ae oe oe oi os ook ok oi oe oR oR oR oR oo KOR RR

This message is intended only for the designated recipient(s), It may contain confidential or
proprietary information and may be subject to the attorney-client privilege or other
confidentiality protections. If you are not a designated recipient, you may not review, copy or
distribute this message. If you receive this in error, please notify the sender by reply e-mail and

delete this message., Thank you.
A RS HR oR oie 5 a RR os ig RoR 2 os he eH RC ae eR os oR Ro oe Rohe oR eR KK OR os OB OB oR OR OK

Best,

Richard Liebowitz, Esq.
Liebowitz Law Firm, PLLC
516-233-1660
RL@LiebowitzLawFirm.com
www.LiebowitzLawFirm.com

HR Be fe AS Re 2 2B oR oR Rf RB eC A RAS A RC He Ro I Ae oR fe ee ae oR aie oo OR EK os

This message is intended only for the designated recipient(s). It may contain confidential or proprietary
information and may be subject to the attorney-client privilege or other confidentiality protections. If you are
not a designated recipient, you may not review, copy or distribute this message. If you receive this in error,

please notify the sender by reply e-mail and delete this message. Thank you.
oe AC ACCRA A A AC ACCRA A A RCAC RRR A a RAR A RRR RR A a CACC RN kak a a a A a

 
Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 31 of 40

Newberg, Brad R.

From:

Sent: Wednesday, October 23, 2019 7:35 PM
To: Newberg, Brad R.

Subject: Re: Usherson

Fine will call you at 10

Sent from Yahoo Mail for iPhone

On Wednesday, October 23, 2019, 7:34 PM, Newberg, Brad R. <BNewberg@meguirewoods.com> wrote:

I’m happy to discuss tomorrow. I’m around in the morning. 703-712-5061

Brad R. Newberg
McGuireWoods LLP

On Oct 23, 2019, at 7:04 PM, [i ot:

I am the mediator in the above case. Can I call you tomorrow morning to see if
we can settle this matter without you having to come to New York?

Sent from Yahoo Mail for iPhone

 

This e-mail from McGuireWoods may contain confidential or privileged information. If you are
not the intended recipient, please advise by return e-mail and delete immediately without reading
or forwarding to others.
Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 32 of 40

Newberg, Brad R.

From: re
Sent: Wednesday, October 30, 2019 10:03 PM

To: Newberg, Brad R.

Subject: Re: Mediation

I understand

Sent from Yahoo Mail for iPhone

On Wednesday, October 30, 2019, 9:36 PM, Newberg, Brad R. <BNewberg@mcguirewoods.com> wrote:

I’m headed to the train station well before 6:00 am. And to be candid, I would have
assumed Mr Usherson either flew to NY tonight or is likewise on a very early plane.

Thanks.

Brad R. Newberg
McGuireWoods LLP

On Oct 30, 2019, at 8:15 PM, iS wrote:

Talked to Richard and he has been tied up. He will review tonight and get back to
us in morning. Hopefully we can settle this before need to go to in person

mediation. f |

Sent from Yahoo Mail for iPhone

 

This e-mail from McGuireWoods may contain confidential or privileged information. If you are not the intended
recipient, please advise by return e-mail and delete immediately without reading or forwarding to others.
Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 33 of 40

Newberg, Brad R.

From: Richard Liebowitz <RL@liebowitzlawfirm.com>
Sent: Thursday, October 31, 2019 4:12 AM

To: Newberg, Brad R.; SM: James H. Freeman
Subject: Usherson y. Bandshell

Attachments: Usherson v. Bandshell- Settlement Agreement.doc
Hi All,

Attached please find revisions to the agreement which can be discussed at the mediation. Thank you.

Best,

Richard Liebowitz, Esq.
Liebowitz Law Firm, PLLC
t.516-233-1660
RL@LiebowitzLawFirm.com
www.LiebowitzLawFirm.com

AG GG GGG I IO GC GR A GR ARR GR ERK

This message is intended only for the designated recipient(s). It may contain confidential or proprietary
information and may be subject to the attorney-client privilege or other confidentiality protections. If you are
not a designated recipient, you may not review, copy or distribute this message. If you receive this in error,

please notify the sender by reply e-mail and delete this message. Thank you.
2H oR gf oR 8 SR AR Ag So fs of of if of oe oi es ie oe ok ok oR oR oko oi oo ok ak
LC on Twit x +
Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 34 of 40

twitter.com/liebowitzlaw/status/1189886409181663233

| Q USPTO @ Trademark Electroni... @ Lexis Advance® Ho.. Westlaw [JJ Password Protected.

Liebowitz Law Firm, PLLC "ine
@liebowitzlaw —

We enjoyed seeing all of you at our 2019 #LA
#Photographers Networking Event, at
standing last on Thank you for
attending! “sw

 

5:46 AM - 31 Oct 2019 from W

 
Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 35 of 40

Newberg, Brad R.

From: Newberg, Brad R.

Sent: Friday, November 01, 2019 9:23 AM

To: ‘Richard Liebowitz’

Ce: Shafer, Michael A.

Subject: Motion related to Mediation in Usherson v. Bandshell Artist Management
Richard,

As you are aware, the failure of Mr. Usherson or you to attend yesterday’s mediation was a direct violation of the
Court’s Orders (as well as the instructions of the Mediation Office), This is especially disconcerting because we
specifically arranged a time that you and your client could be there—and sending an associate in your stead (who did
not seem to know the specifics of this case) is not acceptable. Because of these actions, we were unable to conduct any
meaningful mediation.

As such, we will be moving for our costs of the day, and legal fees for preparation for the mediation, travel, and
attendance, which | will limit to ten hours. | have itemized those numbers below. We will also be moving for dismissal
of the case. We plan on filing papers related to this motion early next week. While | do not believe a meet and confer is
required for this motion under the Local Rules or Judge Furman’s Individual Rules, | am available today before 3:00 pm,
or Monday before 2:00 pm to confer on this issue.

Costs:

$374 for train

$5.50 for subway

$24 for parking at train station

$25.25 for breakfast and lunch in train stations
Total in costs: $428.75

Legal fees:

At this point (in addition to time spent on the motion), the motion will request ten hours of my time at my standard
2018 rate to cover the creation of the mediation statement, preparation for mediation, travel, and attendance. For your
information, the actual amount of hours actually expended was higher and my associate, Michael Shafer also spent time
related to mediation. My standard 2018 rate is $855. As such, ten hours is $8,550.

Total in costs and fees: $8,978.75.

Finally, if you are in agreement that you will pay the $8,978.75 in costs and fees and dismiss your case with prejudice, let
me know and we can avoid the motion. Thank you.

Brad R. Newberg

Partner

McGuireWoods LLP

1750 Tysons Boulevard

Suite 1800

Tysons, VA 22102-4215

T: +1703 712 5061

M: +1 703 772 6787

F; +1703 712 5187
bnewberg@mcguirewoods.com
Case 1:19-cv-06368-JMF Document 16 Filed 11/06/19 Page 36 of 40

MVM RECEIPT

UNION STATION PARKINGS
SIT
30 MASSACHUSETTS AVE NE HTN ST PENN, STA
WASHINGTON, DC 20002 NEW YORK CITY NY
10/31/2019 17:33:47 MVM #: 1430 (NO67 0401)
CREDIT Thurs 31 Oct 19 09:55
VISA SALE
Sale OK
Card # XXXXXKXXAKKKS861 baynent Mode: Credit 00
Network VISA — AmOUMalue: «$29.90
Chip Card: CAPITAL ONE VISA | New Card Ree: : 3) 90
AID: 0000000031010 | Total Pai
SEQ 49 | visa
wr co _ geenpreaggas®ees
e 8133
Approval Code: 004210 | Ref #: a880137
Entry Method: Chip Read Serial #;30288807>2
Mode | Issuer | TYBPE RARE
tions?
SALE AMOUNT $24.00 | cat (212) HETROCARD
CUSTOMER COPY

STARBUCKS Store #7759
50 Massachusetts Avenue, Space T-16
Washington, DC (202) 682-5895

CHK 694282
10/31/2019 06:27 AM
2765811 Drawer: 1 Reg: 4
Quad Espresso 2.95
Quad

With Coconut Milk
In A Grande Cup

Zaro's Bakery
1 Penn Plaza
Amtrak Rotunda
: Host: Ty-Asia ,
| ORDER #3307

| tonato & Mozz Baguette
| XL Chocolate Ruggelach
; Bottle Soda

; Subtotal
Tax

|For Here Total

Visa
' Auth:03316D

10/31/2019
1:02 PM
30308

10.25
3.50
2.76

16.51
1.15

17.66

17.66

Need Breakfast or Lunch For Your Office?

Bacon Gouda Sndweh 3,95
_ Sbux Card 7,59
XXXXXXXXXXXXO767
Subtotal $6.90

Tax 10% $0.69
‘Total $7.59
> Change Due $O .00
J moon ec nenee Check Closed -------------~-
10/31/2019 06:27 AM
| SBUX Card x0767 New Balance: 9.30

| Card is registered,

Zaro's Can Help.
Email Catering@zaro.com

--- Check Closed ---
Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 37 of 40

 

 

Newberg, Brad R.

From: etickets@amtrak.com

Sent: Monday, October 28, 2019 9:44 AM

To: Newberg, Brad R.

Subject: Amtrak: eTicket and Receipt for Your 10/31/2019 Trip - BRAD NEWBERG
Attachments: Newberg Brad 201910280944150888.pdf

SALES RECEIPT

SFT ARATRAK
Purchased: 10/28/2019 6:44 AM PTThank you for your purchase.

1, Retain this receipt for your records.
2. Print the attached eTicket and carry during your trip.

Merchant ID 006241 Massachusetts Ave NWWashington, DC 20001800-USA-
RAILAmtrak.com

Reservation Number - 3C3DCEWASHINGTON, DC -
NEW YORK PENN, NY (Round-Trip)OCTOBER 28, 2019
Billing Information

 

BRAD NEWBERG12005 CREEKBEND DRRESTON, VA 20194-

Visa ending in 6349 (Purchase)Authorization Code 02450D
Total $313

 

 

 

Purchase Summary - Ticket Number 3010624515041

 

 

TRAIN 2154: WASHINGTON, DC - NEW YORK (PENN STATION), NYDepart
7:00 AM, Thursday, October 31, 2019
1 ACELA BUSINESS CLASS SEAT

$215.00

Ticket Terms & ConditionsACELA SERVICE, NO PARTIAL REFUND IF USED ON OTHER SERVICE
Subtotal

$215.00

TRAIN 85: NEW YORK (PENN STATION), NY - WASHINGTON, DCDepart 3:05
PM, Thursday, October 31, 2019
1 RESERVED COACH SEAT

 

$98.00
Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 38 of 40

 

 

Subtotal
$98.00
Total Charged by Amtrak

$313.00

 

Passengers

 

Brad Newberg

 

 

 

Important Information

 

Try the FindYourWay app for personalized train and station information at New York Penn
Station. Download it on Google Play or the Apple App Store today.

Tickets are non-transferable,

Changes to your itinerary may affect your fare. Refund and exchange restrictions and
penalties for failure to cancel unwanted travel may apply. If your travel plans change,
contact us before departure to change your reservation. If you do not board your train,
your entire reservation from that point will be canceled. If you board a different train
without notifying us, you will have to pay for it separately; the conductor cannot apply
the money paid for your prior reservation, For more information please

visit Amtrak.com/changes.

Summary of Terms and Conditions: Ticket valid for carriage or refund (subject to the
refund rules of the fare purchased) for twelve months after day of issue unless otherwise
specified. Amtrak tickets may only be sold or issued by Amtrak or an authorized travel
agent/tour operator. Tickets sold or issued by an unauthorized third party will be voided
by Amtrak. This ticket is a contract of carriage which includes specific terms and
conditions and a binding arbitration agreement between Amtrak and the ticket

holder. The terms and conditions and arbitration agreement are available

at Amtrak.com/terms-and-conditions.html. Tickets sold for non-Amtrak service are
subject to the tariffs of the providing carrier.

Questions? Contact us online at Amtrak.com/contact or call 1-800-USA-RAIL (1-800-
872-7245) or for text telephone (TTY) 1-800-523-6590.

 

 
Newberg, Brad R.

Case 1:19-cv-06368-JMF Document 16 Filed 11/06/19 Page 39 of 40

From: etickets@amtrak.com

Sent: Thursday, October 31, 2019 12:38 PM

To: Newberg, Brad R.

Subject: Amtrak: eTicket and Receipt for Your 10/31/2019 Trip - BRAD NEWBERG - UPDATED
Attachments: Newberg Brad 201910311238220930.pdf

SALES RECEIPT

“SPD ARATRAK

Purchased: 10/28/2019 6:44 AM PTModified: 10/31/2019 9:38 AM PTThank you for
your purchase.

1. Retain this receipt for your records.
2. Print the attached eTicket and carry during your trip.

Merchant ID 006351 Massachusetts Ave NWWashington, DC 20001800-USA-
RAILAmtrak.com

Reservation Number - 3C3DCENEw York PENN, NY
- WASHINGTON, DC (One-Way) OCTOBER 28, 2019
Billing Information

 

 

BRAD NEWBERG12005 CREEKBEND DRRESTON, VA 20194-

 

Visa ending in 6349 (Purchase)Authorization Code 04658D

 

 

 

 

 

 

 

Total $61
Change Summary - Ticket Number 3040635531828
Original Amount Paid
$313.00
Travel Amount Used -
($215.00)
Subtotal

$98.00

 

 

 

 
Case 1:19-cv-06368-JMF Document16 Filed 11/06/19 Page 40 of 40

 

 

Revised Trip DetailsTRAIN 93: NEW YORK (PENN STATION), NY -
WASHINGTON, DCDepart 2:02 PM, Thursday, October 31, 2019
1 RESERVED COACH SEAT
$159.00
Subtotal
$159.00
Revised Fare
$159.00
Total

$61.00

 

Passengers

 

Brad Newberg

 

 

 

Important Information

 

Try the FindYourWay app for personalized train and station information at New York Penn
Station. Download it on Google Play or the Apple App Store today.

Tickets are non-transferable.

Changes to your itinerary may affect your fare. Refund and exchange restrictions and
penalties for failure to cancel unwanted travel may apply. If your travel plans change,
contact us before departure to change your reservation. If you do not board your train,
your entire reservation from that point will be canceled. If you board a different train
without notifying us, you will have to pay for it separately; the conductor cannot apply
the money paid for your prior reservation. For more information please

visit Amtrak.com/changes.

Summary of Terms and Conditions: Ticket valid for carriage or refund (subject to the
refund rules of the fare purchased) for twelve months after day of issue unless otherwise
specified. Amtrak tickets may only be sold or issued by Amtrak or an authorized travel
agent/tour operator, Tickets sold or issued by an unauthorized third party will be voided
by Amtrak. This ticket is a contract of carriage which includes specific terms and
conditions and a binding arbitration agreement between Amtrak and the ticket

holder. The terms and conditions and arbitration agreement are available

at Amtrak.com/terms-and-conditions.html. Tickets sold for non-Amtrak service are
subject to the tariffs of the providing carrier.

Questions? Contact us online at Amtrak.com/contact or call 1-800-USA-RAIL (1-800-
872-7245) or for text telephone (TTY) 1-800-523-6590,

 

 
